Citation Nr: 0926165	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for history of 
diplopia with associated right eye defective vision, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 30 percent evaluation for history of 
diplopia with associated right eye defective vision.  

In April 2009, a hearing was held before the undersigned 
sitting at the RO.  In May 2009, the Veteran submitted 
additional medical evidence along with a waiver of RO 
jurisdiction.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's visual acuity on the right is light 
perception only.  The Veteran is not service-connected or 
receiving compensation pursuant to 38 U.S.C.A. § 1151 for 
left eye disability.  

2.  Medical evidence shows the Veteran suffers from bullous 
keratopathy status post penetrating keratoplasty with graft 
failure and recurrent erosions right eye.  The Veteran 
reports chronic and significant pain related to this 
condition.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for a history of diplopia with associated right eye defective 
vision are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Codes 6061, 
6062, 6066, 6070, 6090 (2008).  

2.  The criteria for a separate 10 percent evaluation for 
bullous keratopathy right eye are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.20, 4.84a, 
Diagnostic Code 6001 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his or her possession 
that pertains to the claim was eliminated by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

On review, it appears the Veteran was not provided with 
notice pertaining specifically to the evaluation of his 
service-connected eye disability, nor was he provided notice 
pursuant to Vazquez-Flores, supra.  However, for the reasons 
explained below, the Board finds that the failure to provide 
this notice was not prejudicial and did not affect the 
essential fairness of the adjudication.  See Shinseki v. 
Sanders, 566 U.S. ___ (2009).  

In September 2005, the Veteran submitted a claim for 
individual unemployability, indicating that he was unable to 
work due to service-connected disability, including 
blindness.  By letter dated in November 2005, the RO advised 
the Veteran of the evidence needed to substantiate his 
unemployability claim.  He was notified of the evidence that 
VA would obtain and of the information and evidence he was 
responsible for providing.  He was also asked to submit any 
evidence in his possession that pertained to his claim.  On 
review, it appears that based on the claim for IU, the RO 
inferred a claim for increase in the Veteran's eye 
disability.  By letter dated in March 2006, the Veteran was 
provided information regarding how VA assigns disability 
ratings and effective dates.  This letter included 
information regarding the evidence considered in determining 
a disability rating and provided examples of the types of 
evidence the Veteran should tell VA about, to include 
information regarding ongoing treatment, statements from 
employers regarding lost time or how conditions affect his 
ability to work, or lay statements discussing disability 
symptoms.  The claim was readjudicated in the June 2007 SOC, 
which set forth applicable rating criteria pertaining to 
defective vision.  The Veteran has been given an opportunity 
to describe how his disability affects his daily life on VA 
examination and at the April 2009 travel board hearing.  The 
Veteran has also submitted various statements regarding his 
disability and his representative has provided written 
argument on his behalf.  A review of the record indicates the 
Veteran has had ample opportunity to meaningfully participate 
in the adjudicative claims process and that, based on the 
information provided, a reasonable person would have known 
the evidence necessary to support an increased evaluation for 
service-connected eye disability.  In this regard, the Board 
observes that the Veteran submitted additional relevant 
treatment records following the travel board hearing.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

The claims file contains the Veteran's service treatment 
records, VA medical center (VAMC) records, and various 
private medical records.  In November 2005, the RO requested 
records from the Social Security Administration (SSA).  
Response received indicates that the Veteran did not file for 
disability benefits.  

The Board acknowledges that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).  The Veteran was provided a VA examination 
in February 2006.  On review, the examination appears 
adequate and given the very current treatment records 
submitted by the Veteran, the Board finds that a remand for 
additional examination would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In October 1999, the Board granted entitlement to 
compensation for diplopia as a residual of VA right eye 
surgery pursuant to 38 U.S.C.A. § 1151.  By rating decision 
dated in January 2000, the RO implemented the grant and 
assigned a 0 percent evaluation.  In May 2005, the evaluation 
for diplopia with associated defective vision was increased 
to 30 percent, effective September 20, 2002.  Special monthly 
compensation (SMC) at the K level was also granted for loss 
of use of the right eye having only light perception.  In 
September 2005, the Veteran filed a claim for individual 
unemployability benefits and the RO inferred a claim for 
increase in the right eye disability.  

The Veteran contends that the current 30 percent evaluation 
does not adequately reflect the severity of his disability.  
He essentially argues that due to blindness and the blisters 
in his right eye, he should be rated higher.  At the April 
2009 hearing, the Veteran reported pain and blisters in his 
eye.  He indicated that they have done punctures twice and 
that they are going to do it a third time.  He did get some 
relief with the procedures but the pain is still there.  He 
reported difficulties driving and that he experiences pain 
approximately 10 to 12 hours per day.  The pain does go away 
when he lies down and closes his eyes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008). Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's right eye disability was originally rated 
pursuant to Diagnostic Code 6090.  Under this provision, 
diplopia is rated based on the degree of diplopia and 
equivalent visual acuity as follows: (a) central 20 degrees -
5/200; (b) 21 to 30 degrees (1) down - 15/200, (2) lateral - 
20/100, (3) up - 20/70; (c) 31 to 40 degrees (1) down - 
20/200, (2) lateral - 20/70, (3) up - 20/40.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6090 (2008).  Note (2) to this 
provision indicates that the above ratings will be applied to 
only one eye.  Ratings will not be applied for both diplopia 
and decreased visual acuity or field of vision in the same 
eye.  When diplopia is present and there is also ratable 
impairment of visual acuity or field of vision of both eyes 
the above diplopia ratings will be applied to the poorer eye 
while the better eye is rated according to the best corrected 
visual acuity or visual field.  Id.  

At the time of the May 2005 rating decision, the RO 
determined that the decreased right eye vision was associated 
with his previous surgery and evaluated the Veteran's right 
eye disability pursuant to the diagnostic codes pertaining to 
impairment of central visual acuity.  Because neither service 
connection nor entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is in effect for the left 
eye, it is considered normal (which, in terms of central 
visual acuity means 20/40 vision as shown at 38 C.F.R. § 
4.84a, Table V) for rating purposes.  See 38 C.F.R. § 
3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not 
resulting from the service-connected disability may not be 
used in establishing the service-connected evaluation).  

The Veteran's disability is currently evaluated as 30 percent 
disabling based on blindness in 1 eye, having only light 
perception; and vision in the other eye of 20/40.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6070 (2008).  A 40 percent 
evaluation is warranted if there is anatomical loss of 1 eye 
and vision in the other eye of 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Code 6066 (2008).  A 100 percent evaluation is 
warranted when there is blindness in both eyes having only 
light perception or anatomical loss of both eyes.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6062, 6061 (2008).  

On VA examination in February 2006, the Veteran reported 
continued poor vision in the right eye.  Past ocular history 
included (1) cataract extraction with anterior chamber 
intraocular lens (ACIOL) December 1995; (2) bullous 
keratopathy after cataract extraction right eye; and (3) 
status post corneal transplant right eye July 20, 2004.  
Visual acuity on the right was hand motion at 3 feet.  Best 
corrected visual acuity on the right was 20/400.  There was 
full range of motion in both eyes and confrontation fields 
were full to finger counting, both eyes.  Examination of the 
cornea on the right showed the graft was clear, and 1+ deep 
stromal edema with decemets folds.  The examiner noted that 
it was at least as likely as not that the current right eye 
condition was related to the 1995 cataract extraction and 
that the Veteran developed pseudophakic bullous keratopathy 
(PBK) in the right eye.  The presence of PBK necessitated the 
2004 corneal transplant after which the Veteran's vision did 
not improve.  

VAMC records show the Veteran is followed for complaints 
related to his right eye.  In September 2006, the Veteran 
reported seeing movement in the right eye but cannot 
distinguish images.  Visual acuity in the right eye was hand 
motion only.  On examination, the graft was clear in the 
right eye and there was stromal thickening but no bullous 
ketatopathy or rejection noted.  Assessment was (1) status 
post penetrating keratoplasty (PK) right eye.  The transplant 
was clear and the physician indicated that it was difficult 
to explain why the Veteran was now hand motion only.  They 
attempted over refraction with rigid contact lens the last 
visit, but it did not yield better vision; (2) age related 
macular degeneration (ARMD) in macula right eye - fluorescein 
angiogram (FA) with leakage; and (3) pseudophakia.  

VA ophthalmology records dated in February 2009 indicate the 
Veteran has had pain in the right eye, on and off, that comes 
on suddenly, recurrent corneal abrasions and edema.  Visual 
acuity in the right eye was hand motion at one foot.  On 
examination of the right eye, there were significant 
microcysts, 2+ K edema, and bullae sup.  There were no KP's 
(presumed to mean keratitis punctata) or infiltrates.  It was 
noted that the Veteran had a graft failure in the right eye 
with recurrent abrasions and poor vision.  The Veteran 
prefers to have a quiet comfortable eye and visual outcome is 
not as important.  The Veteran underwent anterior stromal 
puncture.  Addendum indicates that the Veteran's concern is 
comfort and he wants pain relief.  It was noted that the 
procedure may need to be augmented if some bullae remain in 
the future.  The Veteran was seen again on March 19, 2009.  
He reported some relief since switching medications but still 
has the same number of painful episodes.  Visual acuity in 
the right eye was light perception.  Examination of the 
cornea of the right eye showed +2-3 vertical bullae, 
significant microcysts, and 1+ K edema.  There were no KP's 
or infiltrates.  Assessment noted that there were some bullae 
that may be responsible for the Veteran's continued pain.  On 
March 31, 2009, the Veteran underwent additional anterior 
stromal puncture in the right eye.  Post-operative diagnosis 
was bullous keratopathy status post PK with graft failure and 
recurrent erosions right eye.  

The most recent medical evidence shows that the Veteran's 
visual acuity in the right eye is light perception only.  
Pursuant to the rating schedule for visual acuity, a 30 
percent evaluation is warranted based on blindness in 1 eye, 
having light perception only and vision in the other eye of 
20/40.  A higher evaluation of 40 percent is not warranted 
absent anatomical loss of the right eye.  The Veteran is not 
blind in the nonservice-connected left eye and the paired 
organ rule is not for consideration.  See 38 C.F.R. 
§ 3.383(a)(1) (2008).  Recent records do not show continued 
diplopia and an evaluation greater than 30 percent is not 
warranted under Diagnostic Code 6090.  

Certain disabilities, in chronic form, are to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000-6009 (2008).  

The Veteran reports significant pain in his right eye.  
Objective evidence shows he continues to have blister-like 
swelling of the cornea and that he has undergone various 
punctures to help alleviate the pain.  Considering the 
Veteran's subjective complaints and objective medical 
evidence showing recurrent erosions, the Board finds that a 
separate 10 percent evaluation is warranted for bullous 
keratopathy as analogous to keratitis with active pathology.  
See 38 C.F.R. §§ 4.20, 4.84a, Diagnostic Code 6001 (2008).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  On review, objective evidence does not show that 
the Veteran's disability requires frequent hospitalization or 
causes a marked interference with employment beyond that 
contemplated in the schedular standards.  In this regard, the 
Board observes that the February 2006 examiner indicated that 
since the left eye was fairly good, the Veteran could perform 
desk type work.  Thus, the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).




ORDER

An evaluation greater than 30 percent for a history of 
diplopia with associated right eye defective vision is 
denied.

A separate 10 percent evaluation for bullous keratopathy is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


